Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over MIYASHITA et al. US (2017/0222257 A1, as cited in the IDS) in view of SASAKI et al. (US 2017/0331149 A1, as cited in the IDS) and UESUGI et al. (US 2019/0312304 A, as cited in the IDS)
Regarding claims 1-3 and 6, MIYASHITA teaches a sulfide-based solid electrolyte relating to a compound that has a cubic argyrodite type crystal structure comprising Li, P, S and a halogen (Abstract),  methods for obtaining a powder [0070-0077], further modifications [0077-0085], electrolyte composition (Tables 1-2).
MIYASHITA is silent as to the ratio (ZHa2/ZHa1) and ratio (ZO2/ZA2) at positions in terms of SiO2 sputter rate of 100 nm and 2 nm in depth.
The Examiner notes that since there is no clear distinction between the claimed invention and that of the prior art, the electrolyte particle of MIYASHITA would have the claimed element ratios claimed.
MIYASHITA is silent as to the ratio concentrations of O or S.
SASAKI teaches a sulfide based solid electrolyte (Abstract), the concentrations of O and S decrease at positions away from the surface (Table 1); methods [00145-0160] improve charge/discharge characteristics [0006].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have used the material and/or method of SASAKI in the electrolyte of MIYASHITA in order to improve charge/discharge characteristics.
MIYASHITA is silent as to concentrations of Cl, S, Li or P.
UESUGI also teaches a sulfide based solid electrolyte comprising Li, P, S and halogen and having a cubic argyrodite-type crystal structure, concentrations of Cl increase as depth value increases (Abstract, Figs.2-3, Tables 1-2); methods [0019, 0054,0076,0081-0088]; maintain ion conductivity [0016].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have used the material and/or method of UESUGI in the electrolyte of MIYASHITA in order to maintain ion conductivity.
Regarding claims 4 and 7-10 MIYASHITA teaches electrode mixtures comprising solid electrolyte powder and active material powder [0087-0092, 0059].
Regarding claims 5 and 11-14, MIYASHITA teaches a solid electrolyte layer [0059-0065]

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MIYASHITA et al. US (2017/0352916 A1, as cited in the IDS).
Regarding claim 1, MIYASHITA teaches a sulfide-based solid electrolyte relating to a compound that has a cubic argyrodite type crystal structure comprising Li, P, S and a halogen 
MIYASHITA is silent as to the ratio (ZHa2/ZHa1) and ratio (ZO2/ZA2) at positions in terms of SiO2 sputter rate of 100nm and 2 nm in depth.
The Examiner notes that since there is no clear distinction between the claimed invention and that of the prior art, the electrolyte particle of MIYASHITA would have the claimed element ratios claimed.

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
The Applicant states that the MIYASHITA reference includes a similar method to make the claimed sulfide based solid electrolyte but does not include the surface modification treatment and Comparative Examples 1 and 5 provided in the present application, which were made used using the method of MIYASHITA, do not have the claimed ZHa2/ZHa1 ratio.
The Examiner respectfully disagrees, the method of MIYASHITA includes a method which includes the operations were all carried out in a glove box that has been purged with Ar gas (dew point of -60 °C), while Comparative Examples 1 and 5, of the instant application, include storing the sulfide-based particles at a dew-point temperature of -70 °C, not necessarily the glove box purged with a gas (dew point -60 °C) of the MIYASHITA reference. Comparative Examples 1 and 5, of the instant application, were not made using the same method and steps of the MIYASHITA reference and the MIYASHITA reference would not necessarily have the same Zha2/Zha1 ratio of the Comparative Examples of the instant application. Therefore the 
Applicant states that a person skilled in the art would have no reason to even try to increase the oxygen in the surface of the sulfide based solid electrolyte of MITYASHITA based on the disclosure of SASAKI,
The Examiner notes that the MIYASHITA reference teaches the claimed sulfide based electrolyte material and since there is no clear distinction between the electrolyte material claimed and that of the MIYASHITA reference that the MYASHITA references would include the claimed ratios.
The SASAKI reference is brought in to show that it is known in the art to comprise a sulfide based solid electrolyte, with varying O/S ratios, at varying depths, in order to obtain improved charge/discharge characteristics [0027]. 
The SASAKI reference teaches increased O/S ratio at the outermost surface of the sulfide solid electrolyte material and at a depth of 32 nm, the ratio decreases at positions away from the surface showing that in the art it is known to include such ratios of O/S at varying ratios and depths in order to obtain improved charge/discharge characteristics [0027]. 
The Applicant states that UESUGI does not correct the deficiencies in MIYASHITA and SASAKI.
The Examiner respectfully states that the MIYASHITA reference teaches the claimed sulfide based electrolyte material and since there is no clear distinction between the electrolyte material claimed and that of the MIYASHITA reference that the MYASHITA references would include the claimed ratios.
The USEGI reference is brought in to show that it is known in the art to comprise a sulfide based solid electrolyte, with varying concentrations of Cl, Li, etc., in order to maintain ion conductivity. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723